PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/714,373
Filing Date: 13 Dec 2019
Appellant(s): Reem et al.



__________________
ALEX R. SLUZAS
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed July 2, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated  April 23, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-4, 8, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Leeds (US 3558033) in view of Yang (US 6155478).

Claims 1, 3-5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Sorenson (US 4811860) in view of Yang (US 6155478).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Modified Leeds (US 3558033) in view of Yang (US 6155478) as applied to claims 1 and 4 above, and further in view of Shepard (US 1213961).

(2) Response to Argument
The Respondent first wishes to analyze Appellant’s own claim language regarding claim 1 with respect to the disclosed embodiments to better illustrate the claimed term ‘mouthpiece’.
Claim 1 is reproduced below with corresponding reference numerals and associated reproductions of Appellant’s Figures. 

1. A stackable drinking cup (10), the cup including:
a generally frustoconical body (20) having a truncated conical side (22) having a rim (24) and a generally flat bottom (26), 
a sipping straw (30) formed in the conical side (22), the sipping straw including a first tubular section (32) extending from the bottom (26) to the rim (24), the sipping straw having an inwardly extending lower opening (50) at the bottom of the body, and a mouthpiece (40) at the rim, the mouthpiece (40) including an upper opening (52) for sucking fluid from the cup, the mouthpiece extending outwardly from the side (22),
wherein the first tubular section (32) has an inner side (36) and an outer side (34), such that the inner side (36) of the cup is nestable within the outer side (34) of another cup positioned within the cup (10). 

    PNG
    media_image2.png
    1033
    1075
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    992
    1075
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    1014
    1142
    media_image4.png
    Greyscale

It is important to note the position of the mouthpiece (40) as Appellant insists that the mouthpiece is formed “in the conical side (22) at the rim (24)”. 
As defined by the claim and the drawings, the sipping straw (30) has component parts of a tubular section (32) and a mouthpiece (40). While the tubular section (32) of the sipping straw (30) is formed in the sidewall (22), the mouthpiece (40) IS NOT formed in the sidewall. The mouthpiece (40) is shown to be positioned above the sidewall (22) extending outwardly from the sidewall at a right angle. Therefore, the mouthpiece is a part of the sipping straw, but this component is not formed in the sidewall as the sipping straw tubular section (32) with inner (36) and outer sides (36). 

Appellant’s arguments rely on finding fault with the Respondent’s correlation as to what comprises a ‘mouthpiece’ in the prior art. 

The first obviousness rejection used Leeds (US 3558033) as the primary reference. 
Leeds discloses a stackable drinking cup including a generally frustoconical body (11) having a truncated conical side having a rim (12) and a generally flat bottom (13). Leeds also discloses a sipping straw (15) formed in the conical side, the sipping straw including a first tubular section (15) extending from the bottom to the rim, the sipping straw having an inwardly extending lower opening (16) at the bottom of the body, and a mouthpiece (17) at the rim, the mouthpiece including an upper opening for sucking fluid from the cup through the second tubular member (20). Leeds also discloses the first tubular section (15) has an inner side and an outer side, such that the inner side of the cup is nestable within the outer side of another cup positioned within the cup in longitudinal recess (31). 


    PNG
    media_image5.png
    2062
    1322
    media_image5.png
    Greyscale

at the rim and includes the upper opening for sucking fluid from the cup, thereby defining the mouthpiece. In other words, the mouthpiece of the sipping straw STARTS at the outlet 17 at the rim and ENDS at the second tubular member 20 which goes in the mouth as shown below in Diagram 5.

    PNG
    media_image6.png
    854
    786
    media_image6.png
    Greyscale



The Respondent disagrees. The outlet (17) of Leeds may function as a mouthpiece as it acts as the mouth of the first tubular member (15) and is the starting point at the rim of the mouthpiece when Element 20 enters a user’s mouth. There is no destructive requirement in considering the outlet (17) of Leeds as a mouthpiece. Furthermore, Leeds discloses the drinking straw functions identically to Appellant’s invention. 

Appellant also believes that Yang (US 6155478) does not remedy the deficiency of Leeds. Yang discloses wrinkles (39) in a similar cup with an integrated drinking straw. While Yang discloses that the straw may be bent outward for sipping convenience, Appellant believes this is not equivalent to the claimed limitation of a mouthpiece extending outwardly from the side. Please see Diagram 6 below. 
 

    PNG
    media_image7.png
    1772
    786
    media_image7.png
    Greyscale


Appellant also maintains that the straw of Yang is adaptable to be bent by the user, but the straw is not bent in the combination itself. 
The Respondent believes that a permanently bent straw is NOT a limitation in the claims. Appellant had the option to amend the claims to specify the mouthpiece as rigid or non-bending. However, Appellant chose not to do so. There is no basis to believe that a straw which is bendable to extend outwardly from the side as shown in Yang cannot anticipate or make unobvious a straw which is permanently positioned outwardly from the side. 
The rigid outward mouthpiece upon which applicant relies is not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

In conclusion, each and every limitation in the claim save for the outward positioning of the mouthpiece is disclosed in Leeds. As shown in Yang, the mouthpiece at the rim may be positioned to extend outwardly for a known and obvious reason to provide convenience for the user to drink from the cup. In other words, the straw of Leeds is modified be bendable and extend outward as shown in Yang in order to increase the convenience of the straw. Furthermore, such a modification is 

Appellant also believes that the claims require that the sipping straw, including the mouthpiece, is formed in the side of the cup. Appellant maintains that the upper tubular member (20) of Leeds is an independent member not integrally formed in the side of the cup. 
However, as shown above in Diagrams 1-3, Appellant’s mouthpiece (40) is also not formed in the side of the cup (Appellant Element 22). Appellant’s mouthpiece is formed ABOVE the side of the cup. Furthermore, there is no claimed limitation that requires the sipping straw to be integrally molded with the cup. The claim language only requires that the sipping straw is formed in the conical side. Again, Appellant could have chosen to more specifically limit and define the construction of the mouthpiece and sipping straw. Appellant chose not to do so. 

Appellant further maintains that Respondent’s identification of a ‘mouthpiece’ with Element 17 in Leeds is strained and unreasonable, as the user’s mouth will never come into contact with the portion of the straw adjacent the rim.

The Respondent again maintains that Leeds Element 17 is unquestionably at the rim in the cup body shown in Leeds. The mouthpiece itself begins at Element 17 and comprises Element 20 which does come into contact with a user’s mouth. 


Appellant takes issue that the Respondent identifies a straw (60) that protrudes upwardly away from the upper end of the cup and characterizes such as straw as a mouthpiece. Appellant believes that this straw/mouthpiece, while integral with the cup sidewall, is not formed in the conical side of the cup. Appellant believes that while Sorenson in view of Yang discloses a cup with an integrally formed straw which can be bent by the user, the reference does not in itself meet the limitation that the mouthpiece extends outwardly. 

The Respondent agrees that Sorenson does not disclose the mouthpiece as extending outwardly. However, it is taught by Yang to position the mouthpiece/straw to extend outwardly in order to improve sipping convenience. A person having ordinary skill in the art would be capable of modifying the straw/mouthpiece of Sorenson to extend outwardly as shown in Yang to further improve the accessibility of the mouthpiece for a user to drink from.

Furthermore, Appellant is correct that Sorenson does not disclose the mouthpiece is not formed in the conical side of the cup. However, the Respondent notes that Appellant’s mouthpiece (40) is ALSO not formed in the sidewall of Appellant Element 22. Rather, as discussed above, the mouthpiece of Appellant Element 40 is ABOVE the sidewall. 


    PNG
    media_image8.png
    1218
    812
    media_image8.png
    Greyscale



For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/GIDEON R WEINERTH/Examiner, Art Unit 3736                
                                                                                                                                                                                        Conferees:
/J. Gregory Pickett/Supervisory Patent Examiner, Art Unit 3736    


/JEFFREY G HOEKSTRA/Supervisory Patent Examiner, Art Unit 3700                                                                                                                                                                                                        
                                                                                                                                                                                                    
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.